Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 August 17, 2018

The Court of Appeals hereby passes the following order:

A19D0005. WALTER GONZALEZ-MELGAR v. THE STATE.

      After admitting to violating the terms of his probation, Walter Gonzalez-
Melgar consented to the modification of his probated sentence and the revocation of
his probation. The trial court entered the order on November 21, 2017, and Gonzalez-
Melgar filed this application on June 9, 2018.1 We lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Gonzalez-Melgar filed his application 200 days
after entry of the order he seeks to appeal. His application is thus untimely, and it is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         08/17/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         Gonzalez-Melgar filed his application in the Supreme Court, which
transferred the matter to this Court.